Exxon Mobil Corporation, et
                                                                            /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 4, 2015

                                    No. 04-15-00536-CV

                                 Romeo LONGORIA, et al.,
                                        Appellants

                                              v.

                         EXXON MOBIL CORPORATION, et al.,
                                   Appellees

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 13-12-16488-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
       The appellant’s second motion for extension of time to file brief is hereby GRANTED.
Time is extended to December 23, 2015.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court